Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that application is a continuation of, and claims a benefit of priority from, U.S. Patent Application No. 16/397,616, filed April 29, 2019, entitled "SYSTEM, APPARATUS AND METHOD FOR DYNAMICALLY UPDATING THE CONFIGURATION OF A NETWORK DEVICE," which is a continuation of, and claims a benefit of priority from, U.S. Patent Application No. 13/746,975, filed January 22, 2013, issued as U.S. Patent No. 10,277,465, entitled "SYSTEM, APPARATUS AND METHOD FOR DYNAMICALLY UPDATING THE CONFIGURATION OF A NETWORK DEVICE," which is fully incorporated by reference herein for all purposes. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/17/2021 and 07/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claim 1 of the instant application 17/322,706 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 11,038,759. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application (17/322,706)

US Patent 11,038,759
(bold means the differences)
1. A method for dynamically updating a network device configuration, the method comprising: obtaining, by an administrator computer from a data source, network addresses of a set of devices provisioned to be sources and destinations of network traffic monitored by or under control of a network device, wherein the set of devices changes over time; 






assigning, by the administrator computer, the network addresses obtained from the data source as a value of a dynamic object associated with a device-specific object of the network device; 







obtaining, by the administrator computer from the data source, updated network addresses of the sources and the destinations and updating the value of the dynamic object to reflect the updated network addresses of the sources and the destinations;

and automatically dynamically configuring the device-specific object of the network device with the value of the dynamic object such that the device-specific object of the network device references the updated network addresses of the sources and the destinations of network traffic monitored by or under control of the network device.
the sources and destinations of network traffic comprising a set of devices provisioned to be sources and destinations of network traffic, and wherein the set of devices provisioned to be sources and 
assigning, by the administrator computer, the network addresses obtained or received from the data source as a value of a dynamic object, the dynamic object associated with a first device-specific object of the network device, the dynamic object being updatable by the administrator computer; periodically or responsive to an indication from the data source that updated information about the sources and the destinations is available, 

obtaining or receiving, by the administrator computer from the data source, latest network addresses of the sources and the destinations and updating the value of the dynamic object associated with the first device-specific object to hold the latest network addresses of the sources and the destinations; 
and automatically dynamically configuring the first device-specific object of the network device with the updated value of the dynamic object such that the first device-specific object of the network device references the latest network addresses of the sources and the destinations of network traffic monitored by or under control of the network device to reflect changes to the set of devices provisioned to be sources and destinations of network traffic.



As demonstrated, for example the independent claim 1 of US Patent 11,038,759 discloses the features of the independent claim 1 of 17/322,706 while the claims are broader in scope and anticipate the claimed invention in the parent. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1 of 17/322,706 to modify the claims to achieve the features of claims of US Patent 11,038,759. 
Similar double patenting rejection will apply for other independent claims and the dependent claims are rejected based on their dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being obvious over US 2005/0213560 issued to Duvvury (Applicant’s IDS) in view of US 2007/0271372 issued to Deninger et al. (Deninger).
	As per claim 1, Duvvury teaches a method for dynamically updating a network device configuration (Duvvury: ¶ 0032 – a commander device which automatically assigns private IP addresses to other network devices in the cluster), the method comprising: obtaining, by an administrator computer from a data source, network addresses of a set of devices provisioned to be sources and destinations of network traffic monitored by or under control of a network device (Duvvury: ¶ 0058 – teaches the SNMP manager can be part of a network management system ("NMS"), and the SNMP agent can reside on a networking device such as a LAN switch while ¶ 0063 – teaches a single IP address for the entire cluster 98 is assigned to the commander switch 100, which distributes configuration information to the other switches in the cluster), 
assigning, by the administrator computer, the network addresses obtained from the data source as a value of a dynamic object associated with a device-specific object of the network device (Duvvury: ¶ 0058 – teaches the SNMP manager can be part of a network management system ("NMS"), and the SNMP agent can reside on a networking device such as a LAN switch while ¶ 0063 – teaches a single IP address for the entire cluster 98 is assigned to the commander switch 100, which distributes configuration information to the other switches in the cluster); 
obtaining, by the administrator computer from the data source, updated network addresses of the sources and the destinations and updating the value of the dynamic object to reflect the updated network addresses of the sources and the destinations (Duvvury: ¶ 0088 – when a member switch is added to a cluster, the commander generates a unique cluster IP address and assigns it to the member switch. The commander's cluster IP address is also passed to the member switch. These cluster IP addresses are dynamically assigned); 
Duvvury however does not explicitly teach wherein the set of devices changes over time; and automatically dynamically configuring the device-specific object of the network device with the value of the dynamic object such that the device-specific object of the network device references the updated network addresses of the sources and the destinations of network traffic monitored by or under control of the network device.
Deninger however explicitly teaches wherein the set of devices changes over time (Deninger: ¶ 0106 – teaches IP addresses (especially private IP addresses) assigned to a computer are likely to change over time); and automatically dynamically configuring the device-specific object of the network device with the value of the dynamic object such that the device-specific object of the network device references the updated network addresses of the sources and the destinations of network traffic monitored by or under control of the network device (Deninger: ¶ 0012 – teaches the third DHCP assignment technique is dynamic allocation. The DHCP server “leases” an IP address from a range of IP address allocated by an administrator to a NIC that requests one. After a pre-determined amount of time (such as five days, one day... etc.) the lease on the IP address expires and the NIC must request a new IP address from the DHCP server. This leasing technique allows for the dynamic reallocation of IP addresses; ¶ 0048 – also teaches the reassembler begins a new flow upon the observation of a starting packet. This starting packet is normally defined by the data transfer protocol being used. For TCP/IP, the starting packet is generally referred to as the “SYN packet. The flow terminates upon observing a finishing packet (for example, a “Reset' or “FIN' packet in TCP/IP). If the finishing packet is observed by the reassembler within a pre-determined time constraint, the flow terminates via a timeout mechanism. ATCP flow contains an ordered sequence of packets that may be assembled into a contiguous data stream by the reassembler).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Duvvury in view of Deninger to teach wherein the set of devices changes over time; and automatically dynamically configuring the device-specific object of the network device with the value of the dynamic object such that the device-specific object of the network device references the updated network addresses of the sources and the destinations of network traffic monitored by or under control of the network device. One would be motivated to do so as IP addresses (especially private IP addresses) assigned to a computer are likely to change over time while DHCP assignment technique is a dynamic allocation where the DHCP server “leases” an IP address from a range of IP address allocated by an administrator to a NIC that requests one. After a pre-determined amount of time (such as five days, one day…etc.) the lease on the IP address expires and the NIC must request a new IP address from the DHCP server. This leasing technique allows for the dynamic reallocation of IP addresses (Deninger: ¶ 0012, ¶ 0048, ¶ 0056, ¶ 0106, TABLE 1). 

	As per claim 2, the modified teaching of Duvvury teaches the method of claim 1, wherein the data source comprises at least one of a domain name system server, an active directory server, a service configuration server, or a web application (Duvvury: ¶ 0031 – a domain name service ("DNS"); ¶ 0009 – web page on a server).

(Duvvury: ¶ 0072 – network management applications can retrieve the device type and SNMP agent address of neighboring network devices. This enables applications to send SNMP queries to neighboring devices).

	As per claim 4, the modified teaching of Duvvury teaches the method of claim 3, further comprising: applying a filter to a result of the query, the applying producing a subset of the network addresses (Duvvury: ¶ 0016 – when a switch begins to operate, it examines the MAC address of the frames that flow through it to build a table of known sources. If the switch determines that the destination of a frame is on the same segment as the source of the frame, it filters the frame).

As per claim 5, the modified teaching of Duvvury teaches the method of claim 1, wherein the dynamic object is one of a plurality of dynamic objects associated with the device-specific object of the network device (Duvvury: ¶ 0055 – the SNMP management platform of the network device must be configured to understand and be able to access the objects contained in the network device's MIB (Management Interface Base)).

	As per claim 6, the modified teaching of Duvvury teaches the method of claim 5, wherein a group object holds the plurality of dynamic objects, the group object representing a complete set of network addresses of the sources and the destinations of network traffic monitored by or under control of the network device (Duvvury: ¶ 0015 – special addresses allow for multicasting to a group of stations and for broadcasting to all stations on the network).

	As per claim 7, the modified teaching of Duvvury teaches the method of claim 1, wherein the updated network addresses of the sources and the destinations reflect at least one of an addition, a removal, or a migration of a network address of the network addresses obtained or received from the data source (Duvvury: ¶ 0026 – due to additional users or network devices, additional switches must often be added to the LAN and connected together to provide more ports and new network segments).

	As per claim 8, the claim resembles claim 1 and is rejected under the same rationale while Duvvury teaches a processor (Duvvury: ¶ 0017 – Microprocessor); and a non-transitory computer-readable medium (Duvvury: ¶ 0023 – computer-readable medium).

	As per claim 9, the claim resembles claim 2 and is rejected under the same rationale.

	As per claim 10, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 11, the claim resembles claim 4 and is rejected under the same rationale.

	As per claim 12, the claim resembles claim 5 and is rejected under the same rationale.

	As per claim 13, the claim resembles claim 6 and is rejected under the same rationale.

	As per claim 14, the claim resembles claim 7 and is rejected under the same rationale.

As per claim 15, the claim resembles claim 1 and is rejected under the same rationale.

	As per claim 16, the claim resembles claim 2 and is rejected under the same rationale.

	As per claim 17, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 18, the claim resembles claim 4 and is rejected under the same rationale.

	As per claim 19, the claim resembles claim 5 and is rejected under the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-398082. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458